Citation Nr: 0942294	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-27 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lumbar strain.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Muskogee, Oklahoma, Regional Office (RO).   In July 2008, the 
Board Remanded the claim.




FINDING OF FACT

The Veteran had back pain in November 1967, shortly before he 
left service, but he did not manifest a chronic lumbar 
disorder continuously following service, and the evidence 
establishes that the Veteran does not have a current lumbar 
strain or disorder which is etiologically linked to his 
service.  


CONCLUSION OF LAW

Criteria for service connection for a lumbar strain are not 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred the claimed disorder in 
service.  Before assessing the merits of the appeal, VA's 
duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A.  Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Veteran was notified of VA's duties to notify and assist 
him in a November 2004 letter.  Notice of the criteria for 
service connection and notice of VA's duties to a claimant 
were included in that letter.  Letters issued in 2006 and 
2007 provided the Veteran with notice of the criteria for 
assigning a disability rating and for assigning an effective 
date for an increased rating.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  These notices were issued after the 
initial unfavorable decision.  However, as service connection 
has not been granted for the lumbar disorder addressed in 
this decision, the timing of such notice is moot.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claim addressed in 
this decision.  In particular, the Veteran's August 2006 
substantive appeal contentions demonstrate that he was aware 
of the criteria for establishing service connection, was 
aware that VA would consider his lay statements in the 
adjudication of the claims, and understood the types of 
evidence required to substantiate the claim.  

The Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the 
Veteran.  These appeals may be adjudicated without further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  The 
Veteran has had several opportunities to indentify private 
clinical records, and all identified records have been 
obtained.  VA clinical records have been obtained, and the 
Veteran has been afforded VA examination.  

In his August 2006 substantive appeal, the Veteran requested 
a hearing before the Board.  However, by correspondence 
submitted in September 2006, the Veteran withdrew his request 
for a hearing before the Board.  The Veteran has been 
afforded his right to a hearing.

The Veteran has not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the Veteran presently has the same condition.  A 
presumption applied to arthritis manifested within one year 
after service discharge; there is no presumption of service 
connection applicable to lumbar strain.

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

Facts and analysis

Service treatment records disclose that the Veteran 
complained of back pain.  The Board notes that the treatment 
note is undated, but appears on a page with a later note 
dated in November 1967.  The Veteran was without (s, 
abbreviation for sine, without) decrease in range of motion 
or muscle spasm.  A diagnosis of mild muscle strain was 
assigned.  The Veteran also complained of other symptoms for 
which a diagnosis of prostatitis was assigned.  Radiologic 
examinations of the lumbar spine and of the pelvis were 
negative.  

The Veteran's October 1967 service separation examination 
described the musculoskeletal system as normal.  No notation 
regarding back pain or back injury was included in the 
portion of the history prepared by a provider as part of that 
examination, but the Veteran noted that he had recurrent back 
pain on the history he completed.

In his July 2004 claim, the Veteran contended that he injured 
his lumbar spine in basic training and the service treatment 
records demonstrated this injury.  He also reported in his 
appeal that he was bedridden for almost one week.  In an 
April 2006 letter, the Veteran reported that he was unable to 
obtain records of his post-service back treatment because the 
physician who treated him, Dr. H., was deceased.  The Veteran 
provided an operative reported disclosing that the Veteran 
underwent surgical treatment of the cervical spine in 1996.  
The Veteran did not provide or identify any other records 
with respect to this surgery.  Additionally, when examined by 
VA in June 2009, he indicated that he had a history of low 
back pain for years.  

In a July 2006 statement, the Veteran's ex-spouse reported 
that the Veteran complained about back pain after returning 
from service, and had to begin using a back brace soon after 
he returned from service. She described, in detail, what she 
recalled of the injury and his back pain following discharge 
from service.  She also reported that he had been treated by 
Dr. H., and how his back pain ultimately lead to surgery in 
1996.  

On VA examination conducted in September 2008, the Veteran 
reported that he injured his back during a training exercise 
which required him to carry another soldier.  He reported 
that he was seen in sick call the next day.  The Veteran 
reported one back strain prior to service, in 1958, while 
playing basketball, and one after service, in 1970, while 
working for the Los Angeles Rapid Transit Authority.  The 
Veteran reported cervical spine surgery.  There was loss of 
the lordosis of the cervical spine.  There was some 
flattening of the lumbar spine.  Radiologic examination 
disclosed three millimeters of retrolisthesis of L4 on L5 
without instability and moderate degenerative changes at L5-
S1.  

The examiner noted review of the claims file, including the 
statements of the Veteran and his ex-spouse.  The examiner 
concluded that there was no record in the claims file 
supporting the Veteran's contention that he incurred a back 
injury in 1966.  The examiner noted that there was an undated 
x-ray requisition which indicated that the Veteran had 
injured his back the prior day, apparently in October or 
November 1967, a brief time before the Veteran's December 
1967 service discharge.  This requisition reflects that the 
Veteran had marked back spasm, with normal radiologic 
examination.  

The examiner noted that, after service, the Veteran was 
employed for many years in jobs which required performing 
heavy, repetitive lifting, carrying, pushing, pulling, and 
working in awkward positions, including work for 14 years as 
a motor vehicle mechanic, and thereafter as a carpenter and 
in building maintenance.  The examiner noted the history 
provided by the Veteran of cervical spine injury on the job.  
The examiner concluded that it was less than likely that the 
Veteran had a current back lumbar spine condition that that 
incurred or aggravated in service.  The examiner's report 
noted that there was no post-service evidence of treatment of 
the lumbar spine; rather, there was post-service evidence of 
treatment of the cervical spine.  The examiner's rationale 
indicates, in essence, that the Veteran could not have 
performed the strenuous jobs he had after service prior to 
his employment injury if he had incurred a chronic back 
disorder in service that continued after service.  

The Veteran identified private treatment records which 
disclose that he was treated for chronic low back pain in 
December 2008.  The records note that the Veteran had a 
history of low back pain "for years."  The examiner who 
provided the September 2008 opinion provided an addendum 
which reflects a conclusion that the December 2008 treatment 
noted included no information that was relevant to support a 
change in the September 2008 opinion.  

The contention of the Veteran and his wife that he had back 
pain after service and required a back brace soon after he 
returned home from service is assumed to be accurate.  
However, that evidence does not establish that the Veteran 
required the back brace continuously from service to the 
present.  Other evidence of record, primarily the Veteran's 
occupational history, demonstrates that the Veteran did not 
require use of a back brace continuously after service.  In 
particular, the Veteran has provided evidence that he was 
sustained a cervical spine injury on the job, but there is no 
medical evidence that the Veteran was treated for lumbar 
strain or any lumbar disorder at that time.  

The Veteran contends that he was treated for the claimed 
lumbar disorder after service, but those records are 
unavailable because of the physician who provided that 
treatment is deceased.  However, the Veteran has not 
explained why no records are available from other sources.  
The Veteran not, for example, identified any facility at 
which radiologic examination of the back might have been 
conducted during the period from 1967 to 2004.  Records from 
such facilities might be available despite the death of the 
physician.  The Veteran has not identified or submitted any 
employment medical examinations or records, evidence of 
purchases of back braces, statements from fellow employees or 
supervisors, or other alternative types of records which 
might support his claim.  The Board finds the Veteran's 
contention that he was treated chronically and continuously 
for back pain following service is not credible.  

The lack of medical evidence of any lumbar spine disorder 
during the period from 1967 until the Veteran submitted his 
claim in 2006 is unfavorable to his claim.  Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

In particular, the Veteran obtained employment as a motor 
vehicle mechanic following service.  The Veteran has not 
submitted or identified any employment clinical records 
showing that the Veteran manifested a lumbar disorder when he 
obtained that employment or that he used a back brace during 
that employment.  The evidence of record, including the 
statements of the Veteran, establishes that the Veteran 
sustained a cervical spine injury while employed as a motor 
vehicle mechanic and was unable to work for two months as a 
result of that intercurrent injury.  

The Veteran's service treatment records disclose that he 
complained of back pain in service, and underwent evaluation 
for those complaints.  To this extent, the service treatment 
records are favorable to the Veteran's claim.  However, no 
abnormality of the back or spine was found during service.  
To this extent, the service treatment records are unfavorable 
to the Veteran's claim.  

After service, the Veteran eventually obtained employment as 
a motor vehicle mechanic for more than 10 years.  This 
evidence is unfavorable to the Veteran's claim, since there 
is no evidence that the Veteran used a back brace during this 
employment or that the Veteran wore a back brace during this 
employment.  The record establishes that The Veteran 
sustained intercurrent injury to the cervical spine during 
this employment.  That evidence is unfavorable to the 
Veteran's claim, since this evidence establishes that the 
Veteran's current back disorder could have been sustained 
after service discharge.  

This evidence also suggests that the Veteran could have 
incurred a lumbar disorder when he incurred a neck disorder, 
and is highly unfavorable to the Veteran in this respect.  
Moreover, it would be expected that the Veteran would be 
evaluated for low back disorder when he sustained the neck 
injury.  As there is no evidence of record that the Veteran 
was treatment for a low back disorder during the treatment of 
the intercurrent cervical spine disorder.  The fact that the 
Veteran has not identified any record of treatment of a 
lumbar back disorder prior to 1996 (which might be obtained), 
at which time the Veteran had been separated from service for 
almost 30 years, and had been employed in manual labor, 
physically-challenging jobs, is highly probative evidence 
which is unfavorable to the claim.

The September 2008 VA opinion, and the March 2009 addendum 
which are unfavorable to the Veteran's claim, are highly 
persuasive, as the report establishes that the opinion is 
based on review of the claims file, review of service 
treatment records, review of the history provided by the 
Veteran, and review of the lay statements of record, and 
review of examination of the Veteran, including review of 
radiologic reports.  This unfavorable opinion explains why 
even the favorable evidence, such as the statement of the 
Veteran's ex-spouse that he required a back brace soon after 
his service discharge, fails to support the claim that the 
Veteran has a current lumbar disorder which was incurred or 
aggravated in service.  

There is no medical evidence that the Veteran was treated for 
any lumbar disorder for which service connection may be 
presumed within one year after his service discharge, or 
until many years had elapsed after his service separation.  
This evidence is unfavorable to application of a presumption 
of service connection.  The Board finds that service 
connection may not be presumed in this case.

The highly persuasive unfavorable medical opinion places the 
preponderance of the evidence against the claim.  Since the 
preponderance if the evidence is against the claim, there is 
no reasonable doubt which may be resolved in the Veteran's 
favor.  The claim must be denied.  


ORDER

The appeal for service connection for a lumbar disorder, 
claimed as lumbar strain, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


